DETAILED ACTION
Allowable Subject Matter
Claims 1-15, 17-30 and 32-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination including:
A barrier made up of a continuous sheet extending between two opposing surfacesa plurality of rigid sections attached to or incorporated into the continuous sheet, wherein the plurality of rigid sections form a plurality of stories between the two opposing surfaces, the plurality of rigid sections defining gaps there between; and a plurality of hinges, each of the plurality of hinges is adjacent to a corresponding one of the gaps, the plurality of hinges formed from portions of the continuous sheet, the plurality of hinges intersect with each other at  least one vertex, wherein some of the plurality of hinges that intersect at the at least one vertex are non-collinear; wherein the barrier is configured to be switchable between an at least partially collapsed state and an at least partially expanded state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641